Citation Nr: 0512138	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  02-06 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for asbestosis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



REMAND

The veteran served on active duty from January 1952 to 
October 1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The case was previously before the Board in November 2003, 
when it was remanded to obtain additional records as well as 
for a VA respiratory examination and medical opinion.  The RO 
returned the case to the Board in January 2005.

In March 2005, the Board requested the veteran to clarify his 
desire for a hearing.  The veteran replied that he desired to 
be scheduled for a videoconference hearing.  Since 
videoconference hearings are scheduled by the RO, a remand is 
necessary for that purpose.  To ensure full compliance with 
due process requirements, the case is REMANDED to the RO for 
the following development:

The RO should schedule the appellant for 
a videoconference hearing before a Member 
of the Board in accordance with 
applicable procedures.  As appropriate, 
the appellant should be informed of the 
time and place to report for the hearing.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


